Filed 11/18/22 P. v. Castro CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                  B318174

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. PA094950)
           v.

 PHILLIP CASTRO,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, David Walgren, Judge. Affirmed.
      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Stefanie Yee, Deputy
Attorneys General, for Plaintiff and Respondent.
              __________________________________
      Phillip Castro appeals from a judgment entered after he
pleaded no contest to carrying a loaded, unregistered handgun in
a vehicle. He contends a warrantless search of his vehicle, during
which a police officer discovered the handgun, did not fall within
the automobile exception to the Fourth Amendment’s warrant
requirement, and the trial court should have suppressed the
evidence from the vehicle search on his motion under Penal Code
section 1538.5.1 For the reasons explained below, we reject his
contention and affirm the judgment.
                          BACKGROUND
I.    Castro’s Detention and the Vehicle Search
      Castro’s various motions to suppress evidence from the
vehicle search were based on Los Angeles Police Department
Officer Miguel Zendejas’s testimony at Castro’s April 23, 2021
preliminary hearing, which we summarize here.
      On June 22, 2020, when the vehicle search occurred, Officer
Zendejas was assigned to the Foothill Gang Enforcement Detail,
and he had been a sworn peace officer for nine and a half years.
Around 10:20 p.m., Officer Zendejas and his partner, Officer
Organista, were riding in a marked patrol car when they
observed two males sitting in a car parked on a public street.
Officer Organista “was able to run the registration on the vehicle
which came back expired.” As the patrol car approached the
parked car, both cars with windows rolled down, Officer Zendejas
“noticed there was a strong odor of marijuana coming from inside
the vehicle.” He further described it as “the smell of burnt
marijuana.” Based on the “expired registration, and pending a
narcotics investigation,” the officers initiated a traffic stop.


      1   Undesignated statutory references are to the Penal Code.

                                  2
       Officer Zendejas exited the patrol car and made contact
with Castro, who was sitting in the driver seat of the parked car.
Officer Zendejas recognized the male sitting in the front
passenger seat and another male lying in the backseat (who
appeared to be hiding) from prior encounters with them, and he
knew they were minors. Officer Zendejas asked Castro if they
had been smoking, and Castro responded affirmatively. Castro
said he had smoked marijuana two hours earlier. Castro also
said he was 20 years old, and the car was his. Officer Zendejas
testified, because the three males were “not allowed to possess or
smoke marijuana under the age of 21,” the officers ordered them
to exit the car and handcuffed them for officer safety (due to the
area where the stop occurred and Officer Zendejas’s knowledge
that Castro’s passengers were gang members).
       The officers “conducted a narcotics investigation search” of
Castro’s car. Officer Zendejas explained he “had reason to believe
that there was still marijuana in the car based on the current
smell of marijuana coming from inside the car,” and Castro’s
admission he had smoked marijuana. Officer Zendejas found a
Xanax pill and one round of nine-millimeter ammunition in the
closed center console of the car. Thereafter, Officer Zendejas
opened the trunk and found an open duffle bag that contained an
operational and loaded nine-millimeter handgun with no serial
number on it. After Officer Organista advised Castro of his
Miranda rights, Castro admitted the handgun was his. There is
no indication in the record that the officers found marijuana.
II.    Motions to Suppress Evidence From the Vehicle
       Search
       Castro made a motion to suppress evidence from the
vehicle search (§ 1538, subd. (a)(1)(A)), and the motion was heard


                                3
after Officer Zendejas testified at the preliminary hearing.
Defense counsel argued the warrantless search of Castro’s car did
not fall within the automobile exception to the Fourth
Amendment’s warrant requirement. After hearing opposing
argument from the deputy district attorney, the magistrate
granted Castro’s motion to suppress, relying on In re D.W. (2017)
13 Cal.App.5th 1249, a case which examined whether a search of
a minor’s “person was invalid under the Fourth Amendment
because it did not properly fall within the exception to the
warrant requirement for a search incident to an arrest.” (Id. at p.
1251, italics added.)2 The magistrate also granted Castro’s
motion to dismiss the case, which the deputy district attorney
agreed she had no ground to oppose after the magistrate’s
suppression of the evidence.
      On May 7, 2021, the district attorney filed a motion for an
order compelling the magistrate to reinstate the complaint under
section 871.5, arguing the magistrate’s dismissal of the case after
improper suppression of evidence was erroneous as a matter of
law. Castro filed an opposition to the motion. On June 8, 2021,
after hearing oral argument from the parties, the trial court
(Judge David Walgren) granted the district attorney’s motion,
concluding the magistrate erred as a matter of law in granting
Castro’s motion to suppress evidence and subsequently
dismissing the complaint. The court explained it found D.W.—
the case the magistrate relied on in suppressing the evidence—to
be inapplicable because it concerned a warrantless search

      2The question on appeal here is whether the warrantless
search of Castro’s vehicle falls within the automobile exception,
an issue not addressed in D.W. On appeal, Castro does not rely
on D.W., thus we do not discuss the case further.

                                 4
incident to arrest and not a warrantless search under the
automobile exception. The court cited People v. Strasburg (2007)
148 Cal.App.4th 1052 in support of its conclusion the odor of
marijuana and Castro’s age provided probable cause for the
officers to search Castro’s car because Castro could not lawfully
possess marijuana. (See id. at p. 1059 [“Under the facts and
circumstances of this case, [the deputy] had probable cause to
search [the] defendant’s car for marijuana after he smelled the
odor of marijuana”].) The matter was sent back to the
magistrate, and Castro was held to answer.
       On June 29, 2021, the district attorney filed an information
charging Castro with carrying a loaded, unregistered handgun in
a vehicle. (§§ 25850, subd. (a) & 25850, subd. (c)(6).) The same
day, Castro moved to set aside the information under section 995.
At a hearing on July 13, 2021, the trial court (Judge Daniel
Feldstern) denied Castro’s section 995 motion, in which Castro
renewed his claim that the court should suppress the evidence
from the vehicle search. Judge Feldstern stated he agreed with
Judge Walgren’s rationale for concluding the officers had
probable cause to search Castro’s car under the automobile
exception (as summarized above). The matter was transferred
back to Judge’s Walgren’s courtroom.
       On July 20, 2021, Castro filed a “de novo” motion to
suppress evidence from the vehicle search. The district attorney
filed an opposition to the motion. At a hearing on September 8,
2021, the trial court denied the motion, noting it was based on
the same arguments the court had already rejected.
III. No Contest Plea
       On November 30, 2021, Castro waived his constitutional
rights and pleaded no contest to carrying a loaded, unregistered


                                 5
handgun. On January 25, 2022, the trial court suspended
imposition of sentence and placed Castro on probation for two
years, with search and seizure conditions and dangerous and
deadly weapons prohibitions. As a condition of probation, the
court ordered Castro to serve 120 days in jail, which amounted to
time served (60 actual days in custody, plus 60 days of conduct
credit).
       Castro filed a timely notice of appeal, indicating he was
challenging the denial of his motion to suppress evidence under
section 1538.5.
                            DISCUSSION
       Castro contends the trial court erred in declining to
suppress the evidence from the warrantless vehicle search,
arguing the search does not fall within the automobile exception
to the Fourth Amendment’s warrant requirement. In reviewing
the trial court’s denial of Castro’s motion to suppress evidence,
“we defer to the magistrate’s factual findings [where supported
by substantial evidence] and, exercising our independent
judgment, determine whether, ‘on the facts so found, the search
or seizure was reasonable under the Fourth Amendment.’ ”
(People v. McGee (2020) 53 Cal.App.5th 796, 800 (McGee), quoting
People v. Glazer (1995) 11 Cal.4th 354, 362.) As set forth above,
the magistrate took the facts from Officer Zendejas’s testimony at
Castro’s preliminary hearing, which we summarized above.
       The Fourth Amendment to the Constitution of the United
States protects against unreasonable searches and seizures of
private property. (U.S. Const., art. IV.) “In general, a law
enforcement officer is required to obtain a warrant before
conducting a search.” (People v. Lopez (2019) 8 Cal.5th 353, 359.)
Warrantless searches “are per se unreasonable under the Fourth


                                6
Amendment—subject only to a few specifically established and
well-delineated exceptions.” (Katz v. U.S. (1967) 389 U.S. 347,
357, fn. omitted.) “The prosecution bears the burden of
establishing an exception applies.” (People v. Hall (2020) 57
Cal.App.5th 946, 951.)
      “Under the so-called automobile exception[,] officers may
search a vehicle without a warrant if it ‘is readily mobile and
probable cause exists to believe it contains contraband’ or
evidence of criminal activity.” (People v. Johnson (2018) 21
Cal.App.5th 1026, 1034.) Probable cause to search exists “where
the known facts and circumstances are sufficient to warrant a
[person] of reasonable prudence in the belief that contraband or
evidence of a crime will be found.” (Ornelas v. U.S. (1996) 517
U.S. 690, 696.) “Once an officer has probable cause to search the
vehicle under the automobile exception, they ‘may conduct a
probing search of compartments and containers within the
vehicle whose contents are not in plain view.’ ” (McGee, supra, 53
Cal.App.5th at p. 801.) Moreover, “ ‘[w]here such probable cause
exists, a law enforcement officer may search the vehicle
“irrespective of whether [the offense] is an infraction and not an
arrestable offense.” ’ ” (Id. at p. 805, quoting People v. Fews
(2018) 27 Cal.App.5th 553, 564.)
      Here, when the officers approached Castro’s car because of
the expired registration, Officer Zendejas noticed a “strong odor”
of “burnt marijuana” emanating from the car. Officer Zendejas
exited the patrol car to contact the driver (Castro), and he
observed the two male passengers who he knew to be minors
based on prior encounters with them. It is unlawful for a person
under 21 years of age to possess any amount of recreational
marijuana. (See Health & Saf. Code, § 11357.) Officer Zendejas


                                7
asked Castro if they were smoking, and Castro responded
affirmatively, adding that he had smoked marijuana two hours
earlier. Castro also told Officer Zendejas that he was 20 years
old. Officer Zendejas testified he “had reason to believe that
there was still marijuana in [Castro’s] car based on the current
smell of marijuana coming from inside the car,” and Castro’s
admission he had smoked marijuana. We conclude Officer
Zendejas had probable cause to search Castro’s car because,
under these facts and circumstances, his belief that contraband
or evidence of a crime (e.g., marijuana) would be found in the car
was reasonable.
       In his opening appellate brief, Castro asserts, “In light of
the passage of Proposition 64, police may no longer search an
automobile simply because they smell marijuana inside a vehicle
stopped for an expired registration.” Castro criticizes the trial
court for relying on a pre-Proposition 64 case in declining to
suppress the evidence. Proposition 64, and the cases Castro cites
which discuss Proposition 64 in relation to warrantless vehicle
searches, however, are inapplicable here.
       “In 2016, the voters passed Proposition 64, the Control,
Regulate and Tax Adult Use of Marijuana Act, which legalized
the possession of up to 28.5 grams of cannabis by individuals 21
years or older. (Health and Saf. Code, § 11362.1, subd. (a)(1).)”
(Blakes v. Superior Court (2021) 72 Cal.App.5th 904, 911, italics
added.) Health and Safety Code section 11362.1, added by
Proposition 64, “ ‘fundamentally changed the probable cause
determination by specifying lawfully possessed cannabis is “not
contraband” and lawful conduct under the statute may not
“ ‘constitute the basis for detention, search or arrest.’ ”
[Citation.]’ [Citation.] But this applies only to activities ‘deemed


                                 8
lawful’ by Proposition 64.” (Blakes, at p. 911, italics added.) It
was unlawful for Castro and his minor passengers to possess any
amount of recreational marijuana due to their age.
       Castro asserts in his opening appellate brief that the
“police could neither arrest nor cite [him] for underage smoking of
marijuana committed outside their presence.” This assertion is
immaterial to the legal question before us—whether the officers
had probable cause to search Castro’s car under the automobile
exception. We are not evaluating a search incident to an arrest
and, as explained above, where probable cause to search a vehicle
under the automobile exception exists, “ ‘a law enforcement
officer may search the vehicle “irrespective of whether [the
offense] is an infraction and not an arrestable offense.” ’ ”
(McGee, supra, 53 Cal.App.5th at p. 805.)
       Based on the “strong odor” of “burnt marijuana” emanating
from Castro’s car, Castro’s admission he had smoked marijuana,
and the fact all occupants of the car were under 21 years of age,
the officers had probable cause to believe they would find
contraband or evidence of a crime (e.g., marijuana possessed by
someone under 21) in the car. We are unpersuaded by Castro’s
argument that probable cause did not exist because he told
Officer Zendejas he had smoked marijuana two hours before.
Officer Zendejas’s belief “that there was still marijuana in the car
based on the current smell of marijuana coming from inside the
car” was reasonable under the circumstances of this case.
Accordingly, we conclude the officers had probable cause to
search the car under the automobile exception, and the trial court
did not err in declining to suppress the evidence from the vehicle
search.




                                 9
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED




                                              CHANEY, J.

We concur:




             ROTHSCHILD, P. J.



             WEINGART, J.*




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              10